DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application has been amended as follows:

1. (Currently Amended) A method for performing payment card string encryption at computing equipment, the method comprising:
obtaining, by an encryption engine on the computing equipment, an unencrypted payment card string in a payment card string format, the payment card string format comprising a total number of digits that can be included in valid unencrypted payment card strings;
encoding, by the encryption engine, the unencrypted payment card string using an index mapping, to generate an encoded value;
applying, by the encryption engine, a block cipher to the encoded value to generate a first block cipher output, wherein the first block cipher output is a first encrypted version of the encoded value;
determining, by the encryption engine, that the first block cipher output does not match 
in response to a determination that the first block cipher output does not match the payment card string format of the unencrypted payment card string, applying, by the encryption engine, the block cipher to the first block cipher output to generate a second block cipher output, wherein the second block cipher output is a second encrypted version of the encoded value.

2. (Previously Presented) The method defined in claim 1, wherein the payment card string format comprises a payment card number format and wherein obtaining the unencrypted payment card string comprises obtaining an unencrypted payment card number.

3. (Previously Presented) The method defined in claim 1 further comprising:
determining the second block cipher output matches the payment card string format of the unencrypted payment card string; and 
in response to determining the second block cipher output matches the payment card string format of the unencrypted payment card string, processing the second block cipher output to generate an encrypted version of the unencrypted payment card string.

4. (Previously Presented) The method defined in claim 3, wherein processing the second block cipher output comprises using the index mapping to generate the encrypted version of the unencrypted payment card string.

5. (Previously Presented) The method defined in claim 1, wherein the payment card string format comprises a credit card number format and wherein obtaining the unencrypted payment card string comprises obtaining an unencrypted credit card number.

6-8. (Canceled) 

9. (Currently Amended) A method for performing payment card string decryption at computing equipment, the method comprising:
obtaining, by a decryption engine on computing equipment, an encrypted payment card string in a payment card string format, the payment card string format comprising a total number of digits that can be included in valid unencrypted payment card strings;
encoding, using the decryption engine on the computing equipment, the encrypted payment card string to generate an encoded value;
applying, by the decryption engine, a block cipher to the encoded value to generate a first block cipher output, wherein the first block cipher output is a first decrypted version of the encoded value;
determining, by the encryption engine, that the first block cipher output does not match 
in response to a determination that the first block cipher output does not match the payment card string format of the encrypted payment card string, applying, by the decryption engine, the block cipher to the first block cipher output to generate a second block cipher output, wherein the second block cipher output is a second decrypted version of the encoded value.

10. (Previously Presented) The method defined in claim 9, wherein the payment card string format comprises a payment card number format and wherein obtaining the encrypted payment card string comprises obtaining an encrypted payment card number.

11. (Previously Presented) The method defined in claim 9, further comprising:
determining the second block cipher output matches the payment card string format of the encrypted payment card string; and 
in response to determining the second block cipher output matches the payment card string format of the encrypted payment card string, processing the second block cipher output to generate a decrypted version of the encrypted payment card string.

12. (Previously Presented) The method defined in claim 1, wherein the payment card string format comprises a bank account number format and wherein obtaining the unencrypted payment card string comprises obtaining an unencrypted bank account number.

13. (Previously Presented) The method defined in claim 9 wherein encoding the encrypted payment card string comprises converting the encrypted payment card string to numeric values and multiplying the numeric values by coefficients.

14-20. (Canceled) 

21. (Previously Presented) The method defined in claim 3, wherein the encrypted version of the unencrypted payment card string has the payment card string format of the unencrypted payment card string.

22. (Previously Presented) The method defined in claim 3, wherein processing the second block cipher output comprises restoring removed string elements to the encrypted version of the unencrypted payment card string.

23. (Previously Presented) The method defined in claim 3, further comprising:
transmitting, using the computing equipment, the encrypted version of the unencrypted payment card string to external equipment over a communications network while preventing unauthorized access to the unencrypted payment card string over the communications network, wherein applications at the external equipment process data of the payment card string format.

24. (Previously Presented) The method defined in claim 9, wherein encoding the encrypted payment card string comprises using an index mapping to generate the encoded value.

25. (Previously Presented) The method defined in claim 24, further comprising processing the second block cipher output using the index mapping to generate a decrypted version of the encrypted payment card string.

26-27. (Canceled) 

28. (Currently Amended) A method for performing payment card string encryption operations at computing equipment, the method comprising:
obtaining, by an encryption engine on the computing equipment, an unencrypted payment card string in a payment card string format, the payment card string format comprising a total number of digits that can be included in valid unencrypted payment card strings;
encoding, by the encryption engine, the unencrypted payment card string to generate an encoded value;
applying, by the encryption engine, a block cipher to the encoded value to generate a first block cipher output;
determining, by the encryption engine, that the first block cipher output is not compliant with the payment card string format of the unencrypted payment card string;
in response to a determination that the first block cipher output is not compliant with the payment card string format of the unencrypted payment card string, applying, by the encryption engine, the block cipher to the first block cipher output to generate a second block cipher output;
determining, by the encryption engine, that the second block cipher output is compliant with the payment card string format of the unencrypted payment card string;
in response to determining that the second block cipher output is compliant with the payment card string format of the unencrypted payment card string, processing, using the encryption engine, the second block cipher output to generate an encrypted version of the unencrypted payment card string; and 
transmitting, using the computing equipment, the encrypted version of the unencrypted payment card string to external equipment over a communications network.

29. (Previously Presented) The method defined in claim 28, wherein encoding the unencrypted payment card string comprises using an index mapping to generate the encoded value, and wherein processing the second block cipher output comprises using the index mapping to generate the encrypted version of the unencrypted payment card string.

30-31. (Canceled) 


Listing of claims:
Claims 1-5, 9-13, 21-25, 28 and 29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention was not reasonably found in the prior art. Payment card generation, such as generating numbers for limited use transactions is old and well known as evidenced by numerous prior art cited in the record including US Patent US 7,195,194 B2; and US Patent Publications US 2003/0028481 A1 and US 2003/0191719 A1; Payment card encryption, such as including using block cyphers to encrypt and decrypt card numbers is old and well known as evidenced by numerous prior art cited in the record including US Patent US 4,229,818 ; and US Patent Publication US 2007/0262138 A1; Block ciphering, such as performing consecutive encryption or decryption of strings until a string format is matched is old and well known as evidenced by numerous prior art cited in the record including US Patents US 5,365,589, US 7,418,098 B1 and US 7,657,037 B2; US Patent Publication US 2006/0227965 A1; and NPLs Yongdong et al (NPL 2004 listed in PTO-892 dated 02/01/2022 as reference "U"), Hongjunet al. (NPL 2004 listed in PTO-892 dated 02/01/2022 as reference "V") and Engel et al. (NPL 2000 listed in PTO-892 dated 02/01/2022 as reference "W").

The cited prior art, however, does not teach or suggest, alone or in combination: "applying, by the encryption engine, a block cipher to the encoded value to generate a first block cipher output, wherein the first block cipher output is a first encrypted version of the encoded value; determining, by the encryption engine, that the first block cipher output does not match the payment card string format of the unencrypted payment card string; and in response to a determination that the first block cipher output does not match the payment card string format of the unencrypted payment card string, applying, by the encryption engine, the block cipher to the first block cipher output to generate a second block cipher output, wherein the second block cipher output is a second encrypted version of the encoded value" as required by claim 1; "applying, by the decryption engine, a block cipher to the encoded value to generate a first block cipher output, wherein the first block cipher output is a first decrypted version of the encoded value; determining, by the encryption engine, that the first block cipher output does not match the payment card string format of the encrypted payment card string; and in response to a determination that the first block cipher output does not match the payment card string format of the encrypted payment card string, applying, by the decryption engine, the block cipher to the first block cipher output to generate a second block cipher output, wherein the second block cipher output is a second decrypted version of the encoded value." as required by claim 9; "applying, by the encryption engine, a block cipher to the encoded value to generate a first block cipher output; determining, by the encryption engine, that the first block cipher output is not compliant with the payment card string format of the unencrypted payment card string; in response to a determination that the first block cipher output is not compliant with the payment card string format of the unencrypted payment card string, applying, by the encryption engine, the block cipher to the first block cipher output to generate a second block cipher output; determining, by the encryption engine, that the second block cipher output is compliant with the payment card string format of the unencrypted payment card string; in response to determining that the second block cipher output is compliant with the payment card string format of the unencrypted payment card string, processing, using the encryption engine, the second block cipher output to generate an encrypted version of the unencrypted payment card string; and transmitting, using the computing equipment, the encrypted version of the unencrypted payment card string to external equipment over a communications network." as required by claim 28; in which the payment card string format of claims 1, 9 and 28 "comprising a total number of digits that can be included in valid unencrypted payment card strings", as required by independent claims 1, 9 and 28. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./
Examiner, Art Unit 3685                                                                                                                                                                                                        

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685